Filed 3/18/13 P. v. Moore CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B239046

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA387399)
         v.

JASON MOORE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Barbara R. Johnson, Judge. Affirmed.
         Eric Cioffi, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
      Jason Moore appeals from the judgment entered following his conviction by
jury on one count of sale of a controlled substance in violation of Health and
Safety Code section 11352, subdivision (a). We affirm.
      On August 3, 2011, Los Angeles Police Department (LAPD) Officer Jose
Calderon was working with a team of officers who were conducting an undercover
narcotics investigation in downtown Los Angeles. As Officer Calderon walked
down the street, appellant showed him three pieces of solid resembling rock
cocaine and offered to sell him some. Officer Calderon bought two of the three
pieces and paid appellant with a pre-recorded $10 bill. Officer Calderon then
signaled to his supervisor that he had conducted a transaction and described
appellant. Officer Calderon placed the pieces in a bag and booked it into evidence.
      Officer Calderon’s partner, Ben McCauley, saw appellant approach Officer
Calderon and have a conversation with him before Officer Calderon walked away
and gave the signal. Officer McCauley did not see any exchange of money. He
heard the description of appellant and directed uniformed officers to detain
appellant.
      Appellant was arrested a few minutes later. When he was searched, officers
did not find the pre-recorded $10 bill, the third piece of rock cocaine, or any other
drugs, but they did find a pipe to smoke rock cocaine.
      Andrea Mazzola, a criminalist in the LAPD crime lab, analyzed the
substance Officer Calderon purchased from appellant and determined that it
contained cocaine in the form of cocaine base.
      Appellant was charged by information with one count of violating Health
and Safety Code section 11352, subdivision (a). The information alleged one prior
strike pursuant to the Three Strikes law (Pen. Code, §§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and four prior prison terms pursuant to Penal Code section 667.5,
subdivision (b).

                                          2
      Appellant filed a Pitchess motion for discovery of the personnel records of
three officers. (Pitchess v. Superior Court (1974) 11 Cal.3d 531.) The court
conducted a Pitchess hearing and ordered the disclosure of numerous records.
      The jury returned a guilty verdict, and the court found true the allegations of
prior convictions. The court sentenced appellant to three years in state prison,
doubled pursuant to the Three Strikes law for a total term of six years. The court
struck the prior prison term allegations. Appellant filed a timely notice of appeal.
      After review of the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to the
holding of People v. Wende (1979) 25 Cal.3d 436, 441. In addition, counsel noted
that the trial court conducted an in camera hearing with respect to appellant’s
Pitchess motion. Counsel requested that we review the transcript of the hearing
pursuant to People v. Mooc (2001) 26 Cal.4th 1216.
      On September 19, 2012, we advised appellant that he had 30 days within
which to submit any contentions or issues that he wished us to consider. No
response has been received to date.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)




                                          3
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




SUZUKAWA, J.




                            4